Corlett, J.,
(dissenting.) In 1880, the Clark Manufacturing Company was doing business in making builders’ hardware in the city of Buffalo. On the 29th day of January of that year the following agreement was made between the plaintiff and the company:
“Office of Westfield Look-Works.
“Westfield, N. Y., January 29, 1880.
“Memorandum of agreement, made the day above written, between E. B. Brewer, of Westfield, N. Y., and the Clark Manufacturing Company, of Buffalo, N. Y. F. B. Brewer agrees to sell to the Clark Manufacturing Company a certain amount of machinery, and all patterns pertaining to lock business, now owned by him in the Jock factory at Westfield. A list of said machinery has been made, and the prices fixed, and the amount will be about seven thousand dollars, more or less; the transfer to be made on or about the first day of April, when any changes which Mix Brothers may deem necessary or expedient, in choice or character of the machinery, or the price of machinery or merchandise, shall be finally established. Said machinery shall be the property of said Brewer, in care and custody of said Mix Brothers, until paid for. The said Brewer agrees to accept in payment for said purchase, as conditioned above, five hundred dollars on the first day of April prox., five hundred dollars with interest on. whole amount unpaid on the first day of April, 1881, and $1,000.00 and interest on whole amount unpaid on the first day of April thereafter, until all is paid. Notes to be given for the several amounts. And the said Clark Manufacturing Company agree to make the above-described purchase upon the conditions therein set forth and recited. For the faithful performance of the above-written agreement, the parties bind themselves, each to the other, in the sum of five thousand dollars, as witness their hands and seals, day and date above written.
“Francis B. Brewer. [l. s.] “The Clark Manfg. Co. [l. s.]”
On the 21st day of October, 1887, the plaintiff made the following memorandum: “October 21,1887.
“I hereby certify the payments which have been made to me by the Clark Manufacturing Company, in pursuance of contract and notes given to me, *622have been applied—First, on merchandise; second, on patterns; and, third, all surplus to apply on balance of their indebtedness. F. B. Brewer. ”
negotiable notes were executed and delivered in pursuance of the contract. All the notes were paid, including interest on the three last of a thousand dollars each, to April 1, 1887. On the 17th day of that month the firm made a general assignment for the benefit of creditors to the defendant. The plaintiff, on the 5th day of May of that year, made the following demand in writing:
“To James B. Ford, Bsq.—Dear Sir: You will please take notice that I, the undersigned, am the owner and entitled to the immediate possession of the machinery and personal property hereinafter described, now in your possession and under your control, and of the value set opposite each item, respectively, to-wit. ”
Then comes a statement of the property, consisting mostly of machinery, and also the following:
“Patterns, ------- $8,400 00”
The whole value of the items stated in the demand is $3,539. The demand closes with the following:
“And you will further take notice that I do hereby require and demand the possession or delivery of said machinery and personal property to me from you.
“Bated this 5 th day of May, 1887.
“Francis B. Brewer, Claimant.”
The defendant did not deliver the property, and on the 12th day of May, 1887, the plaintiff brought trover, alleging the conversion of the above articles of property, and demanding judgment for $5,000. Issue was joined. The cause was first tried at the Erie circuit in October, 1887, when the court directed a verdict for the defendant. On appeal a new trial was granted. 7 N. Y. Supp. 244. The cause was again tried in February, 1890, and resulted in a verdict of $3,515 for the plaintiff. A motion for a new trial was made and denied. Judgment was entered on the verdict, and the defendant appealed to this court from the judgment and order. It appeared, on the trial that the prices finally fixed amounted in the aggregate to $9,000, instead of $7,000, as first estimated; that $6,000 of principal, also interest on the whole amount secured, were the sums paid in all by the firm. The agreed price of the machinery and tools when purchased was $3,585, and the patterns, $3,400, and of the merchandise, $2,015. All the payments had been made before the making of the certificate, a copy of which appears above. The evidence also tended to show that the three unpaid notes, before they fell due, were sold by the plaintiff to the Westfield Bank, indorsed by him; that he afterwards paid them, and had them in his possession at the last trial, when they were all due. There was considerable evidence given on the subject of the value of the property on the trial. Some of the plaintiff’s evidence tended to show that the property alleged to be converted was equal, if not greater, in value than the verdict; while the evidence on the part of the defendant tended to show that the property was very much less in value, and there was some evidence on the part of the plaintiff to the same effect.
The trial justice charged the jury, in substance, that if they found for the plaintiff' their verdict would be the value of the property, with interest from the time of the conversion, but that it could not be more than the amount unpaid on the notes, including interest. The verdict was for the exact amount unpaid upon the notes. The evidence on both sides tended to show that the property referred to in the agreement was delivered to the defendant’s .assignors; that the patterns were frequently changed or replaced; and that the other property, except the machinery, had been to a considerable extent disposed of. All the evidence showed that the value of the machinery, outside the patterns, was very much less than the verdict.
*623The first question which naturally presents itself is whether the plaintiff could so far disaffirm the conditional sale as to maintain trover for the property, and then recover the amount unpaid on the notes. The rule in reference to the election of remedies is very familiar. In the case at bar, the plaintiff could have enforced payment of the notes by action; and, if he failed to collect, he could take the machinery, the title to which, by the terms of the contract, was to remain in him until payment, or on default he could bring replevin or trover. Either action necessarily proceeds on the assumption that all the rights of the defendant under the contract are ended, and that by reason of default in payment, the plaintiff could retake his property, having never parted with the title. Trover involves a wrongful conversion. In other words, the action could not be maintained unless retention of the property by the defendant was wrongful. It needs no argument to prove that the retention of the property would not be wrongful so long as the plaintiff looked upon the executory contract as continuing, and the right to recover the unpaid purchase money unimpaired.
The theory of a conversion and the continuance of the contract, so that the unpaid purchase money could be collected, is entirely inconsistent. The plaintiff had his election to pursue any of his remedies, but, having elected one remedy, all others are irrevocably gone. Fowler v. Bank, 113 N. Y. 450, 21 N. E. Rep. 172; Bodermund v. Clark, 46 N. Y. 354; Steinbach v. Insurance Co., 77 N. Y. 498; Andrews v. Insurance Co., 92 N. Y. 596; Bank v. Burt, 93 N. Y. 233; Bowen v. Mandeville, 95 N. Y. 237; Moller v. Tuska, 87 N. Y. 166; Sweetser v. Smith, 5 N. Y. Supp. 378. In the case last cited, Powers v. Benedict, 88 N. Y. 610, is shown to decide no different doctrine; it being there merely held that a replevin suit, where all the property was not taken, would not prevent a pursuit of other property.
The learned counsel for the respondent in his brief correctly states his position in saying: “This action is brought upon the conditional sale, and is by virtue of the contract itself, and in pursuance of its terms, and therefore an enforcement of said contract, and not a rescission thereof.” The parts italicised are so in the brief. The trial justice adopted this view, and all his rulings were based on the assumption that the plaintiff could maintain trover, and also recover, in an action on contract, -the balance unpaid upon the notes. The amount paid by the defendant’s assignors on the conditional contract was in pursuance of its provisions, and no reason is seen why the defendant should be entitled to recover back the sums paid. But a different question arises as to the unperformed part óf the contract. When the action was brought there were outstanding negotiable notes not then due. The plaintiff elected to treat the conditional sale as ended, and the continued possession of the property in the assignors or their assignees as wrongful, which entitled the defendant to the return of the unpaid notes. The moment he took this position, it logically and necessarily followed that, from the time of this election, he treated the executory contract as at an end. He could not, on the one hand, enforce payment under the provisions of the contract, and on the other repudiate it, and recover the property or its value in an action of tort. On the former appeal the learned justice, delivering the prevailing opinion, states, among other things: “The plaintiff has a right to take possession of the property as against the vendee, for the purpose of preserving his security and enforcing his right to have the property devoted to the payment of his debt.” It is obvious that the learned justice fell into the error of assuming that title had vested in the defendant’s assignors, and that the plaintiff held the property simply as security. The distinction between a conditional sale and chattel mortgage does not seem to have been noticed. In the present case, the defendant’s assignors obtained no title, but were merely bailees for the plaintiff. Comer v. Cunningham, 77 N. Y. 391-398; Austin v. Bye, 46 N. Y. 500; Herring v. Hoppock, 15 N. Y. 409; Ballard v. Burgett, *62440 N. Y. 314. A demand of the property, and the bringing of trover, was decisive of the election of the plaintiff to treat the conditional contract as ended. Kinney v. Kiernan, 49 N. Y. 164. All the cases agree that inconsistent remedies cannot be pursued. Dodge v. Fearey, 19 linn, 277; Cobb v. Hatfield, 46 N. Y. 533; Gould v. Bank, 21 Hun, 293, affirmed 86 N. Y. 76; Riley v. Bank, 36 Hun, 513-522; Iselin v. Henlein, 16 Abb. N. C. 73-80; Fertilizer Co. v. Cox, 106 N. Y. 555, 13 N. E. Rep. 943; Avila v. Chemical Co., 32 Hun, 1; Wile v. Brovmstein, 35 Hun, 68. The same doctrine applies to conditional sales. Keinbockle v. Zugbaum, 5 Mont. 344, 5 Pac. Rep. 897; Fress, etc., Co. v. Walker, 43 Hun, 449-452.
The trial in this case proceeded on the assumption that this action was entirely consistent with a recovery upon the notes for any deficiency. The learned counsel for the respondent argues that, inasmuch as the court charged that there could be no recovery beyond the amount unpaid on the notes with interest, and as the verdict was exactly that sum, even if the trial proceeded on a wrong theory, the defendant was not injured. The difficulty with this reasoning is that it assumed the plaintiff’s right to recover the value of the property in trover, and also the balance unpaid upon the notes on contract; also that it is impossible to know to what extent the wrong theory adopted on the trial affected the amount of the verdict. The jury had a right and assumed that in .one sense they were finding a verdict fo.r the amount due the plaintiff.. It is true that the value of the property would determine the amount of the verdict, but it is clear that the theory of the trial induced the jury to take into consideration the amount due upon the notes in estimating this value. There was no.evidence showing that the value of the property was the .precise amount due. upon the notes. If the jury had been instructed that the plaintiff’s election to bring trover would prevent an action on the notes, other considerations might have influenced them in determining the question of value. “Machinery” is defined by Webster as “the working parts of a machine, engine, or instrument, arranged and constructed so as to apply and regulate force; as the machinery of a watch. The means and appliances by which anything is kept in action.” Worcester’s definition is, “An artificial work which serves to apply or regulate moving power, or-to produce motion; an engine; a piece of mechanism.” The contract is, “said machinery shall be the property of said Brewer.” More than seven years later the plaintiff construed this clause by stating that the amounts paid had been applied—First, on merchandise; second, on patterns; and, third, all surplus t.o apply in balance of their indebtedness. Ho indebtedness appears except for merchandise, patterns, and machinery. The pay ments made were therefore, naturally, .applied, in the extinguishment of those portions of the debt arising from the sale of property, the title to which passed; but .as to the machinery, the title to which was retained in the plaintiff, no applications were made until the rest of the indebtedness was paid. A pattern is a mere model which may be used to construct machinery and-create working implements, and such are the above definitions. But it cannot be said with any force or plausibility that a model or pattern is a “machine,” within any known definition of that term. The contract itself makes a distinction between patterns and machinery. Where property is delivered under a contract of sale, no construction should be adopted retaining title in the vendor without clear and unambiguous language. It is generally true that delivery in pursuance of a contract of sale is presumed to vest title in the vendee, and, if for any reason it is retained in the vendor, this is so by virtue of the terms of the contract. In addition to this, the demand itself speaks of machinery and other personal property, and in the bill of items the machinery is given in detail, while the patterns are lumped up by the use of that word, and valued at $3,400. Besides, models or patterns are frequently changed or modified, as was the case in this manufacturing estab*625lishment. To retain title in the vendor of those originally delivered would breed uncertainty and confusion. The contract limited the retention of title in the vendor to machinery, which in its nature is more permanent and traceable. Buchanan v. Insurance Co., 61 N. Y. 26, is entirely consistent with the above views. In that case a policy of fire insurance was issued upon a stock of materials for manufacturing paper, and on paper manufactured and in process of manufacture, and on machinery contained in a paper-mill at West Milton, Saratoga county. In the syllabus it is stated that the word “‘machinery,’ as used in the policy, included not only the machines, but the tools and implements used-therewith for the manufacture of paper.” The case does not show what these tools or implements were, and the only reference made to the subject is at the close of the opinion, and is in the following language: “The loss upon machinery, as claimed by the plaintiff in his inventory, was $1,913.66. This was covered by insurance in this company for $500, and in two other companies, each for $500, making in all $1,500, which was upward of $400 less than the loss. Even if a few of the items contained in the inventory were not actually machinery, the value of such items was not $400; and hence the plaintiff was clearly entitled to recover the full amount of his insurance. ” It is obvious that the property was fairly included in the description; besides, the question was not passed upon, as the above quotation sufficiently shows. The verdict in the present case was not only for the value of the machinery, but also of the patterns, and to that extent was excessive. Without considering the other questions in the case, it follows that the judgment and order should be reversed, and a new trial granted.